


109 HR 5867 IH: To amend title 10, United States Code, to clarify the

U.S. House of Representatives
2006-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5867
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2006
			Mrs. Jo Ann Davis of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to clarify the
		  authority of the Secretary of a military department, or the Secretary of
		  Homeland Security in the case of the Coast Guard, to sell untreated water
		  located on military installations.
	
	
		1.Sale of certain utilities and
			 servicesSection 2686 of title
			 10, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(d)If a proposed sale under this section
				consists solely of untreated water, the Secretary concerned, in making the
				determination required by subsection (a) regarding whether the utility or
				related service to be sold is available from other local sources, shall not
				consider—
					(1)the availability of
				treated water from any local source; or
					(2)the availability of untreated water from
				another local source that is situated outside of the political subdivision in
				which the military facility that will supply the untreated water is
				located.
					.
		
